Citation Nr: 0723181	
Decision Date: 07/27/07    Archive Date: 08/06/07	

DOCKET NO.  05-01 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disease of the 
diverticulum. 

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
January 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In October 
2005, the Board remanded the appeal for the purpose of 
providing the veteran with a video conference hearing.  That 
hearing was held before the undersigned in July 2006.  The 
issue of service connection will be decided, but the issue of 
increased rating must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The first diagnosis of early diverticulum formation was 
in May 1980, some nine years after the veteran was separated 
from service, and there is a complete absence of any 
competent medical or other evidence which shows or suggests 
that this disease had its onset at any time during active 
military service, and there is also a complete absence of any 
competent evidence which shows that this disease was caused 
or aggravated by service-connected hemorrhoids which have 
been noncompensably evaluated since service connection was 
initially granted in 1971.  


CONCLUSION OF LAW

1.  Disease of the diverticulum was not incurred or 
aggravated during active military service, and is not 
secondary to other service-connected disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in April 2003, 
prior to the issuance of the initial adverse rating decision 
now on appeal from September 2003.  This notice informed him 
of the evidence necessary to substantiate both of his pending 
claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records and historical treatment and evaluation 
records were already on file.  All records of the veteran's 
more recent treatment with VA were collected for review, and 
the veteran was provided a VA examination which is adequate 
for rating purposes.  Although the veteran referred to 
certain other private treatment for his hemorrhoids, and 
various other problems, he did not submit this evidence for 
consideration, nor did he provide properly completely medical 
releases so that VA might attempt to collect these records on 
his behalf.  VCAA is satisfied to the extent possible in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  Additionally, the 
US Court of Appeals for Veterans Claims (Court) has held that 
where a service-connected disability aggravates a nonservice-
connected disease or injury, a veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The service medical records contain no complaints, 
findings, diagnosis or treatment for disease of the 
diverticulum.  The veteran was treated for several small 
hemorrhoids in July 1969, however, there was no diagnosis or 
finding of diverticulum, diverticula, or diverticulosis.  The 
physical examination for separation from service noted that 
the anus, rectum and GU system were normal.  

In connection with his original claim for service connection 
for hemorrhoids, the veteran was provided a VA examination in 
October 1971.  It was noted that his treatment with VA 
following service separation had been with suppositories, and 
that no surgery had been performed.  Examination revealed 
mild internal and external hemorrhoids with no complications, 
and there were no findings or diagnosis of disease of the 
diverticulum.

The earliest competent clinical evidence documenting the 
onset of early diverticulum formation of the midsigmoid, was 
in a VA barium enema examination performed in May 1980.  At 
that time, slight irregularity in the midsigmoid was noted, 
with evidence of an occasional small outpouching.  The 
conclusion from this testing was that there was evidence of 
"early diverticulum formation of the midsigmoid."  The colon 
was otherwise normal as was the terminal ileum.  

Subsequent treatment records on file show that the veteran 
has now been positively diagnosed for hemorrhoids, colon 
polyps, diverticulosis, anxiety, gastroesophageal reflux 
disease with esophageal stricture, and coronary spasm.  VA 
examination in July 2003 confirmed diagnoses of hemorrhoids, 
diverticulosis, colon polyps, and gastroesophageal reflux 
disease.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for disease of the 
diverticulum.  There is a complete absence of any evidence, 
or any signs and symptoms consistent with, disease of the 
diverticulum at any time during service.  The first findings 
of "early" disease of the diverticulum occurred in May 
1980, nine years after the veteran was separated from 
service.  There is also a complete absence of evidence that 
the veteran's service-connected hemorrhoids in any way caused 
or aggravated disease of the diverticulum.  Disease of the 
diverticulum occurred years after service separation and is 
entirely unrelated to any incident, injury or disease of 
active military service.  


ORDER

Entitlement to service connection for disease of the 
diverticulum is denied.


REMAND

The Board finds that the VA examination provided the veteran 
in July 2003 is inadequate for rating purpose, because it 
failed to adequately address all of the criteria for 
evaluation of hemorrhoids at 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Specifically, the VA examiner noted that the 
veteran had two external hemorrhoids which were one cm by one 
cm each, and one internal hemorrhoid which was "small" 
about 1/2 cm.  Having referred to the 1/2 cm internal 
hemorrhoid as small, he did not characterize the two external 
hemorrhoids which were one cm by one cm as small or large.  
He also did not state whether there was any "excessive 
redundant tissue," or whether the hemorrhoids were 
"irreducible."  Examinations must address the relevant 
rating criteria to be "adequate" for rating purposes.  
38 C.F.R. § 4.2.  

Hemorrhoids are evaluated in the Schedule at 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids which 
are mild to moderate warrant a noncompensable evaluation.  
Hemorrhoids which are large or thrombotic, irreducible, with 
excessive, redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent evaluation.  Hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures warrant a 
20 percent evaluation.

The case is therefore REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
provide copies of all private medical 
records of his recent treatment for 
hemorrhoids, or alternatively, to obtain 
the names and addresses of all medical 
care providers who treated him for 
hemorrhoids since his claim for increase 
in August 2002.  After securing the 
necessary releases, the RO should obtain 
these records.  The RO should also 
collect all record of the veteran's 
treatment for any purpose with VA since 
August 2002, which are not already on 
file.  Any records obtained must be added 
to the claims folder.

2.  The veteran should thereafter be 
afforded a VA  examination for 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination.  The VA examiner 
should review the record, and conduct an 
examination, and ensure that the report 
of examination addresses all of the 
rating criteria for evaluation of 
hemorrhoids under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (provided verbatim 
above).  In addition to service connected 
hemorrhoids, the veteran has confirmed 
diagnoses of  diverticulosis, colon 
polyps (postoperative), and GERD.  To the 
extent that any adverse symptoms from 
these diseases may overlap or be 
duplicative, the examiner should attempt 
to distinguish any symptoms attributable 
to service connected hemorrhoids from any 
other non-service connected diseases, if 
this can be done to a reasonable degree 
of certainty.  

3.  The RO should review the VA 
examination for required completeness and 
return it for any corrective action 
necessary.  Thereafter, the RO should 
again address the claim.  If the benefit 
sought cannot be allowed, the veteran and 
representative must be provided a 
Supplemental Statement of the Case, and 
given the opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until contacted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


